PER CURIAM.
Appellants were tried together, and convicted of conspiracy with intent to commit robbery, robbery and second-degree felony-murder. Having examined the points raised by appellants in their appeal, this court has determined them to be without merit. However, the robbery which was being committed when the murder occurred was the same robbery for which appellants were convicted. Upon conviction of felony-murder, the robbery merged therein. Accordingly, the judgments of conviction for robbery are hereby set aside. Adams v. State, Fla.App. 2d, 1975, 310 So.2d 782. See also Hernandez v. State, Fla.App. 2d, 1973, 278 So.2d 307.
The remaining judgments are affirmed.
GRIMES and SCHEB, JJ., concur.
BOARD MAN, A. C. J., concurs in part; dissents in part.